13 So. 3d 542 (2009)
The STATE of Florida, Petitioner,
v.
Jamal HEAD, Respondent.
No. 3D09-1812.
District Court of Appeal of Florida, Third District.
July 8, 2009.
Bill McCollum, Attorney General, and Nikole Hiciano, for petitioner.
Jay Levine, for respondent.
Before WELLS, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
We grant the petition for certiorari as the trial court clearly departed from the essential requirements of law. Polygraph evidence is inadmissible here since the State objects to the admission of such evidence. See Delap v. State, 440 So. 2d 1242 (Fla.1983).
Petition granted and order quashed.
This opinion shall take effect immediately, notwithstanding the filing of any motions for rehearing.